Citation Nr: 0907636	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO continued 
a 70 percent rating for PTSD.  In September 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In May 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In June 2008, the Board remanded the claim on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing some of the 
requested development, the AMC continued the denial of the 
claim (as reflected in a September 2008 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.

REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
June 2008 remand were not followed; hence, further remand of 
this matter is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.  

The June 2008 Board remand directed the RO to obtain records 
of VA treatment from the Northport VA Medical Center (VAMC) 
since February 2004 (a year prior to the date of the claim 
for increase).  In this regard, the Veteran testified during 
the May 2008 hearing that he was hospitalized at the 
Northwood VAMC (presumably, Northport VAMC) from Valentines 
Day until June in a 90 day PTSD program.  Records of VA 
treatment from the Montrose VAMC, from September 2006 to July 
2008, reflect that the Veteran spent over 90 days in a 
residential PTSD treatment program at the Northport VAMC from 
March to June 2007.  The only records of treatment from the 
Northport VAMC since February 2004 associated with the claims 
file are records of residential treatment for PTSD in 
November 2007.  These records also reflect that the Veteran 
was previously in a PTSD treatment program at the Northport 
VAMC from March to June 2007.  The foregoing indicates that 
all records of treatment for PTSD from the Northport VAMC, 
since February 2004, have not been associated with the claims 
file, as requested in the June 2008 remand.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The claims file currently 
includes records of VA treatment from the Northport VAMC, 
dated from November 1989 to March 1999, and in November 2007, 
the Montrose VAMC, dated from August 2003 to August 2008, and 
the White Plains Vet Center, dated from October 2003 to May 
2008.  Hence, the RO must obtain all outstanding records of 
treatment pertinent to the claim on appeal, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The Board also notes that records of VA treatment from the 
Montrose VAMC associated with the claims file include the 
report of a March 2008 vocational rehabilitation consult.  
However, as no other VA vocational rehabilitation records or 
folder has been forwarded to the Board, the RO should 
associate with the claims file the Veteran's vocational 
rehabilitation records or folder.  The Board again emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn, 11 Vet. App. at 
466-67; Bell, 2 Vet. App. at 613.  

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
appellant's PTSD from the Northport VAMC 
(since February 2004 to November 2007, to 
specifically include records of 
residential treatment from March to June 
2007, and records since November 2007), 
from the Montrose VAMC (since August 
2008), and from the White Plains Vet 
Center (since May 2008).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should associate with the 
claims file any existing vocational 
rehabilitation records or folder.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

3.  The RO should send to the appellant 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record. 

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the appellant in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
of whether "staged rating", pursuant to 
Hart (cited to above), is warranted. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

